Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 17/155,367, the amendment filed on 8/5/2022 is herein acknowledged. Claims 3 and 17 have been canceled; claims 1, 4, 6 and 10-11 have been amended; and claims 21-22 have been added. Claims 1-2, 4-16 and 18-22 are pending.
REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 8/5/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “assigning one array of the two arrays to be a preferred array and the other array to be a non-preferred array; in response to receipt of a first write request by the preferred array, writing first data specified by the first write request to the preferred array before writing the first data to the non-preferred array; and in response to receipt of a second write request by the non- preferred array, writing second data specified by the second write request to the preferred array before writing the second data to the non-preferred array, the method thereby writing first to the preferred array regardless of whether data is received by the preferred array or the non-preferred array; wherein writing the second data specified by the second write request to the preferred array before writing the second data to the non-preferred array includes: opening a transaction by the non-preferred array; while the transaction is open, forwarding the second write request to the preferred array; and in response to the non-preferred array receiving confirmation that the preferred array has written second data, (i) writing the second data at the non-preferred array and (ii) closing the transaction.”
Independent claims 10 and 11 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2, 4-9, 12-16 and 18-22 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



August 24, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135